In a condemnation proceeding, the claimant with respect to Damage Parcel No. 75 appeals from so much of the second and last separate and partial final decree of the Supreme Court, Kings County, entered March 20, 1964 upon the court’s decisions and opinions after a nonjury trial, as awarded $300,000 to the claimant for said damage parcel. Decree modified on the law and the facts by increasing the award from $300,000 to $402,000. As so modified, the decree, insofar as appealed from, is affirmed, with costs to the claimant. Findings of fact made by the court below which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the award was inadequate in view of the facts that: (1) in an arms-length transaction in February, 1934, at the depth of the real estate depression, claimant had purchased the property for $312,000; (2) for a number of years the city had assessed the property at $400,000; and (3) the city’s own expert in this proceeding had valued the property at $402,000. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.